DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 11 and 20 objected to because of the following informalities:  the phrase “in a data stored of a computing device” should probably be –in a data store of a computing device--, as it does not make grammatical sense.  Appropriate correction is required.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-4, 8, 9, 11-13, 17, 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hollis et al., (US Publication No. 2003/0229786), hereinafter “Hollis”.

Regarding claims 2, 11 and 20, Hollis discloses
storing information regarding one or more authorized applications in a data stored of a computing device within the computer network [Hollis, paragraph 22, network-aware application to access a protected resource, the application must be configured to use resources on a local host]; 
receiving a signature of an application program sent from a user device to the computing device [Hollis, paragraph 22, packaging application’s hash from the OS with the User ID and Password entered]; 
identifying that an identifier of the application program and the signature matches the stored information in the data store of the computing device [Hollis, paragraph 22, packaging application’s hash from the OS with the User ID and Password entered, until a response is received from the Access Authority. This response includes an approval notice, a session key and where the requested resource can be accessed]; and 
allowing information associated with the application program to be sent to one or more computers within the computer network [Hollis, paragraph 22, packaging application’s hash from the OS with the User ID and Password entered, until a response is received from the Access Authority. This response includes an approval notice, a session key and where the requested resource can be accessed].  

Regarding claims 3, 12 and 21, Hollis discloses
Hollis, paragraph 23, A list of resources and resource definitions is stored on a user file system to enable a user to recall previously defined entries]; and 
providing a list for presentation on a user interface of the user device, the list including one or more application programs that have communicated with the one or more computers [Hollis, paragraph 23, A list of resources and resource definitions is stored on a user file system to enable a user to recall previously defined entries].  

Regarding claims 4 and 13, Hollis discloses
receiving user authentication information sent from the user device to the computing device, and classifying the user device based on the received user authentication information from the user device [Hollis, paragraph 23].  

Regarding claims 8 and 17, Hollis discloses
wherein the signature is generated based on application certificate data [Hollis, paragraph 22, packaging application’s hash from the OS with the User ID and Password entered, until a response is received from the Access Authority. This response includes an approval notice, a session key and where the requested resource can be accessed].  

Regarding claims 9 and 18, Hollis discloses
Hollis, paragraph 10, hash application for signature].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis as applied to claims 4 and 13 above, and further in view of Huggett et al., (US Publication No. 2009/0061863), hereinafter “Huggett”.

Regarding claims 5 and 14, Hollis does not specifically disclose, however Huggett teaches
receiving an equipment identifier at the computing device, wherein the classification of the user device is further based on the equipment identifier [Huggett, paragraph 24, equipment id].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the equipment id in order to identify the device for future access while maintaining security.

Regarding claims 6 and 15, Hollis does not specifically disclose, however Huggett teaches
receiving a device attribute at the computing device, wherein the classification of the user device is further based on the device attribute [Huggett, paragraph 24, device capability set].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide the device attribute about the capability of the device in order to identify the device for the correct type of future access while maintaining security.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis-Huggett as applied to claims 5 and 14 above, and further in view of Baghdasaryan, (US Publication No. 2014/0289528).

Regarding claims 7 and 16, Hollis-Huggett does not specifically disclose, however Baghdasaryan teaches
wherein the classification of the user device indicates that the user device is a trusted user device, and further comprising storing the application identifier and the signature in the data store based on the user device being the trusted user device [Baghdasaryan, paragraph 80, signatures along with application ID’s are sent to new device and stored in secure local database].  
.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hollis-Huggett as applied to claims 2 and 11 above, and further in view of Baghdasaryan, (US Publication No. 2014/0289528).

Regarding claims 10 and 19, Hollis does not specifically disclose, however Keon teaches
sending a user agreement to the user device, wherein a user of the user device accepts the user agreement, and receiving an indication of the acceptance at the computing device [Keon, paragraph 50, the offer is sent to the user for review wherein upon acceptance of the offer, an agreement notice can be transmitted back].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide for a user to accept an agreement for use of a service from a service provider in order to provide the user with services that may be of use to the user.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William J. Goodchild/Primary Examiner, Art Unit 2433